                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF MICHIGAN

IN RE: MICHAEL P SCARBER                                         CASE NO: 19-58075
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 13
                                                                 ECF Docket Reference No. 51




On 10/29/2020, I did cause a copy of the following documents, described below,
Debtor's Amended Chapter 13 Plan Pre-Confirmation ECF Docket Reference No. 51




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 10/29/2020
                                                           /s/ Ethan Dunn
                                                           Ethan Dunn P69665
                                                           Maxwell Dunn Law, PLLC
                                                           24725 W. 12 Mile Road
                                                           Southfield, MI 48034
                                                           248 246 1166


              19-58075-mar         Doc 52      Filed 10/29/20       Entered 10/29/20 15:03:25           Page 1 of 4
                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF MICHIGAN

 IN RE: MICHAEL P SCARBER                                               CASE NO: 19-58075

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13
                                                                        ECF Docket Reference No. 51




On 10/29/2020, a copy of the following documents, described below,

Debtor's Amended Chapter 13 Plan Pre-Confirmation ECF Docket Reference No. 51




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 10/29/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Ethan Dunn
                                                                            Maxwell Dunn Law, PLLC
                                                                            24725 W. 12 Mile Road
                                                                            Southfield, MI 48034
                 19-58075-mar           Doc 52       Filed 10/29/20         Entered 10/29/20 15:03:25               Page 2 of 4
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                  AFSAMERIFINANCIAL SOLUTIONS LLC         CAPITAL ONE BANK USA NA
1LABEL MATRIX FOR LOCAL NOTICING           PO BOX 65018                            BY AMERICAN INFOSOURCE AS AGENT
06452                                      BALTIMORE MD 21264-5018                 PO BOX 71083
CASE 19-58075-MAR                                                                  CHARLOTTE NC 28272-1083
EASTERN DISTRICT OF MICHIGAN
DETROIT
THU OCT 29 11-34-57 EDT 2020



KRISPEN S CARROLL                          DTE ENERGY                              DATASEARCH INC
719 GRISWOLD                               ONE ENERGY PLAZA                        1802 NE LOOP 410 SUITE 400
SUITE 1100                                 WCB 735                                 SAN ANTONIO TX 78217-5221
DETROIT MI 48226-3314                      DETROIT MI 48226-1221




DATASEARCH INC                             ETHAN D DUNN                            SCOTT A GIES
ATTEN BANKRUPTCY DEPT                      MAXWELL DUNN PLC                        MAXWELL DUNN LAW
85 NE INTERSTATE LOOP 410 STE 575          24725 W 12 MILE RD                      24725 W 12 MILE
SAN ANTONIO TX 78217                       SUITE 306                               SUITE 306
                                           SOUTHFIELD MI 48034-8300                SOUTHFIELD MI 48034-8300




INTERNAL REVENUE SERVICE                   MERCURYFBT                              MERCURYFBT
PO BOX 7346                                1415 WARM SPRINGS RD                    ATTN BANKRUPTCY
PHILADELPHIA PA 19101-7346                 COLUMBUS GA 31904-8366                  PO BOX 84064
                                                                                   COLUMBUS GA 31908-4064




MICHIGAN DEPARTMENT OF TREASURY            MR COOPER                               MR COOPER
BANKRUPTCY UNIT                            350 HIGHLAND                            ATTN BANKRUPTCY
PO BOX 30168                               HOUSTON TX 77009-6623                   8950 CYPRESS WATERS BLVD
LANSING MI 48909                                                                   COPPELL TX 75019-4620




PRA RECEIVABLES MANAGEMENT LLC             REGIONAL ACCEPTANCE CORP                REGIONAL ACCEPTANCE CORP
PO BOX 41021                               1424 E FIRE TOWER ROAD                  ATTN BANKRUPTCY
NORFOLK VA 23541-1021                      GREENVILLE NC 27858-4105                PO BOX 580075
                                                                                   CHARLOTTE NC 28258-0075




                                           DEBTOR
REGIONAL ACCEPTANCE CORPORATION                                                    MOLLY SLUTSKY SIMONS
PO BOX 1847                                MICHAEL P SCARBER                       394 WARDS CORNER RD
WILSON NC 27894-1847                       11932 CHAMPAIGN                         SUITE 180
                                           WARREN MI 48089-4605                    LOVELAND OH 45140-8362




STATE OF MICHIGAN                          SYNCHRONY BANK                          TARGET
DEPARTMENT OF TREASURY                     CO PRA RECEIVABLES MANAGEMENT LLC       ATTN BANKRUPTCY
PO BOX 30199                               PO BOX 41021                            PO BOX 9475
LANSING MI 48909-7699                      NORFOLK VA 23541-1021                   MINNEAPOLIS MN 55440-9475




TARGET                                     US BANK NATIONAL ASSOCIATION            UNITED STATES ATTORNEYS OFFICE
PO BOX 673                                 NATIONSTAR MORTGAGE LLC DBA MR COOPER   CIVIL DIVISION IRS
MINNEAPOLIS MN 55440-0673                  BANKRUPTCY DEPT                         211 W FORT ST
                                           PO BOX 619096                           SUITE 2001
                                           DALLAS TX 75261-9096                    DETROIT MI 48226-3220

             19-58075-mar         Doc 52   Filed 10/29/20     Entered 10/29/20 15:03:25      Page 3 of 4
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

WILMINGTON SAVINGS FUND SOCIETY FSB      WILMINGTON SAVINGS FUNDS SOCIETY
CO FRANKLIN CREDIT MANAGEMENT CORP       CO FRANKLIN CREDIT MANAGEMENT CORP
PO BOX 2301                              PO BOX 2301
JERSEY CITY NJ 07303-2301                JERSEY CITY NJ 07303-2301




             19-58075-mar      Doc 52     Filed 10/29/20    Entered 10/29/20 15:03:25        Page 4 of 4
